DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of Claims
This action is in reply to the application filed on 06/28/2022.
Claims 1-4, 6, and 11 have been amended. 
Claims 1-15 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/28/2022 regarding the 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Examiner’s response will be in Bold Below regarding the 101 argument. 
Applicant’s arguments regarding the 35 U.S.C. § 101 rejection starts on page 11 of the response. 

Amended claim 1 recites a data processing method performed by a mobile terminal. The method includes displaying, by the mobile terminal, selection controls of at least two different measurement units on a same application interface of a calculation application or in form of a floating window in the mobile terminal; acquiring, by the mobile terminal, a calculation parameter..." Applicant respectfully submits that the amended claims are not directed to an abstract idea. 
 
 
The Office Action, on page 3-4, alleges that Claim 1 recites elements that are "Mental Processes" or "Mathematical Concepts" which both fall within the group of abstract ideas. The examiner alleged that this judicial exception is not integrated into a practical application but merely instructions to apply the exception using a generic computer component. The examiner further stated that by interpreting the claim limitation under its broadest reasonable scope, it covers performance of the limitation as either "Mental Processes" or "Mathematical Concepts." 

In the method of claim 1, calculation parameters of multiple different measurement units to be converted may be simultaneously converted on the same application interface of the calculation application to obtain needed calculation results after conversion, so that the condition that a calculation parameter of only one measurement unit may be converted at one time and operations need to be repeated for many times when calculation parameters of multiple different measurement units are converted is reduced, and a higher calculation speed is achieved. In addition, all the operations are completed on the same interface of the calculation application, and switching operations of the user between different interfaces in a calculation process are reduced. 

Examiner respectfully disagrees. Applicant’s arguments amount to arguing an improvement to efficiency, however the efficiency is not an improvement to computer technology, but instead an improvement to the abstract idea of mathematical concepts and mental process.  Specifically preforming mathematical calculations between different measurement units to reduce the need for conversions.  Therefore, the argued improvement is an improvement to the abstract idea and not an improvement to technology. 

The claimed features include displaying selection controls of at least two different measurement units on the same application interface of the calculation application in the mobile terminal and performing measurement unit unification on at least two calculation parameters of different measurement units to obtain a calculation result of the acquired calculation parameters. These features are directed to an implementation of user interfaces of a computational device and cannot practically be performed in the human mind. Also, the aforementioned features are NOT fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. 
 
 The features displayed in the interface represent extra solution activity, as the display is simply displaying buttons to be pressed, this does not represent an improvement to technology or significantly more than the abstract idea.  Furthermore, applicant argues that the claims cannot be a fundamental economic practice, examiner notes that the claims are rejected as a mathematical concept and a mental process and not as a fundamental economic practice. 


Therefore, amended Claim  1 are patent-eligible given the aforementioned reasons. Applicant respectfully requests withdrawal of the rejection of claim 1. In addition, Claim 2-5 are patentable at least by virtue of their dependence on allowable Claim 1. 
Though of a different scope than claim 1, claims 6 and 11 are patentable, at least for the reasons cited above. Further, claims 7-10 and 12-15 are patentable at least by virtue of their dependence on allowable claim 6 or 11. 
Accordingly, Applicant respectfully requests withdrawal of rejections under 35 U.S.C. §101.

For at least the reasons stated above the arguments regarding 35 U.S.C. § 101 is unpersuasive. 

Applicant argues the 35 U.S.C. § 103 rejection starting on page 11 of the response. 

Applicant argues that the amended claims not require “selection controls of at least two different measurement units are displayed on a same application interface of a calculation application or in form of a floating window in the mobile terminal, a calculation parameter is acquired, a measurement unit of the calculation parameter is determined according to a selection operation executed on a selection control, and measurement unit unification is performed on at least two calculation parameters of different measurement units to obtain a calculation result of the calculation parameters.” (remarks at 11).  
Applicant further argues that the Sanjeev Mishra reference fails to teach selection controls  of a least two different measurement unites.  Examiner notes: Sanjeev Mishra was not relied on to teach the “displaying selection controls…” element.  

Applicant further argues that Flick von Zitzewitz does not teach “selection controls of at least two different measurement units are displayed on a same application interface of a calculation application or in form of a floating window in the mobile terminal” as Flick von Zitzewitz teaches unit conversions from one currency to another and cannot add two different currencies together.
Examiner respectfully disagrees. Flick von Zitzewitz teaches two different measurement units on the same application interface of a calculation application.  See Flick von Zitzewitz fig. 4 below.
 
    PNG
    media_image1.png
    797
    495
    media_image1.png
    Greyscale


 Furthermore, a calculation application is not limited to an application that can perform calculations such as addition or subtraction, but can include unit conversion as described in applicant’s specification [0026] “Some other calculation applications have some conversion functions, for example, numerical conversion between different measurement units, including conversion between currency units, or considered as currency conversion between different currencies.” (Emphasis added).  Additionally, Flick von Zitzewitz is relied on for the displaying of the units that are used in the calculation not for the additional or subtraction operations.    

Therefore applicant’s arguments regarding the 35 U.S.C. § 103 rejection is unpersuasive. 

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 6 and product Claim 11.  Claim 1 recites the limitations of:
A data processing method, performed by a mobile terminal, comprising: 
displaying, by the mobile terminal, selection controls of at least two different measurement units on a same application interface of a calculation application or in form of a floating window in the mobile terminal; 
acquiring, by the mobile terminal, a calculation parameter; 
determining, by the mobile terminal, a measurement unit of the calculation parameter according to a selection operation executed on a selection control; and 
performing, by the mobile terminal, measurement unit unification on at least two calculation parameters of different measurement units to obtain a calculation result of the calculation parameters.
The above limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  The claim recites elements, highlighted in bold above, that are mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore claims 1, 6, and 11 are abstract.
The claims are further directed to mathematical process:
Claim 1 recites the limitations of:
displaying, by the mobile terminal, selection controls of at least two different measurement units on a same application interface of a calculation application or in form of a floating window in the mobile terminal; 
acquiring, by the mobile terminal, a calculation parameter; 
determining, by the mobile terminal, a measurement unit of the calculation parameter according to a selection operation executed on a selection control; and 
performing, by the mobile terminal, measurement unit unification on at least two calculation parameters of different measurement units to obtain a calculation result of the calculation parameters.
The above limitations, under their broadest reasonable interpretation, cover performance of the limitation as mathematical calculations.  The claim recites elements, highlighted in bold above, that are mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore claims 1, 6, and 11 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite “displaying, by the mobile terminal, selection controls of at least two different measurement units on a same application interface of a calculation application or in form of a floating window in the mobile terminal; acquiring, by the mobile terminal, a calculation parameter;  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 6, and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [00130] – [00141] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 6, and 11 are not patent eligible. 
The claim is not patent eligible. Steps such as “displaying, by the mobile terminal, selection controls of at least two different measurement units on a same application interface of a calculation application or in form of a floating window in the mobile terminal; and acquiring, by the mobile terminal, a calculation parameter; are similar to: “By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946.” (MPEP 2106.05(f)(1).  Furthermore steps such as receiving, transmitting and displaying are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II).  Thus claims 1, 6, and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-5, 7-10, and 12-15 further define the abstract idea that is present in their respective independent claims 1, 6, and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5, 7-10, and 12-15 are directed to an abstract idea.  Thus, the claims 1-15 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over (Sanjeev Mishra “Use Google to Add, Subtract amount in Multiple Currencies at once” in view of Flick von Zitzewitz (PG PUB US 2016/0005033 A1)
Regarding claims 1, 6, and 11
A data processing method, comprising: … acquiring … a calculation parameter; (See at least Sanjeev Mishra page 1 and 2) (The calculation parameter as described in [0055] of the specification is the Number of unites of the currency, as seen below 41 euros have been entered)

    PNG
    media_image2.png
    603
    810
    media_image2.png
    Greyscale

 Determining … a measurement unit of the calculation parameter according to a selection operation executed on a selection control; and (See at least Sanjeev Mishra page 1 and 2; as seen above the measuring unit (i.e. currency) has been entered into the tool bar: 41 Euro)

Performing … measurement unit unification on at least two calculation parameters of different measurement units to obtain a calculation result of the calculation parameters. (See at least Sanjeev Mishra page 1 and 2 as seen above in the search bar and the search results (41 euro) + (80 Indian Rupee) + (50 Swiss Franc) + (200 Canadian Dollar) + (100 New Zealand Dollar) car converted into a 388.25 us Dollars) 

However Sanjeev Mishra does not specifically teach “displaying, by the mobile terminal, selection controls of at least two different measurement units on a same application interface of a calculation application or in form of a floating window in the mobile terminal;” and a mobile terminal

However Flick von Zitzewitz teaches:


a mobile terminal (See Flick von Zitzewitz  [0058] Further, one or more controllers 110 may be embodied in a device 116, 118, such as a mobile electronic device 116, 118, like a smartphone or tablet computer. In fact, the use of the term controller 110 is intended to represent a broad category of components that are well known in the art.) 
“displaying, by the mobile terminal, selection controls of at least two different measurement units on a same application interface of a calculation application or in form of a floating window in the mobile terminal;” (See Flick von Zitzewitz at least at Fig. 4 (shown below) the displaying of at least two different measurement units (USD (element 190) and EUR (element 192) 

    PNG
    media_image1.png
    797
    495
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the “Use Google to Add, Subtract amount in Multiple Currencies at once” of Sanjeev Mishra with the system for currency exchange platform of Flick von Zitzewitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “for matching a currency exchange request 102 of a first user 104 with currency exchange requests 106 of one or more second users 108 who have requested a partially or fully matching currency exchange request 106.” (Flick von Zitzewitz [0032]) Therefore, Claims 1, 10, and 15 are obvious over the disclosure of Sanjeev Mishra in view of Flick von Zitzewitz.

Regarding claims 2, 7 and 12
The data processing method of claim 1, wherein determining the measurement unit of the calculation parameter according to the selection operation executed on the selection control comprises: determining, by the mobile terminal, the measurement unit corresponding to the calculation parameter according to a selection operation executed on a selection control after the calculation parameter is acquired.  (See at least (See at least Sanjeev Mishra page 1 and 2) (the entered equation has the measurement units entered into it in the search bar)

Regarding claims 3, 8, and 13
The data processing method of claim 1, wherein performing the measurement unit unification on the at least two calculation parameters of the different measurement units to obtain the calculation result of the calculation parameters comprises: determining, by the mobile terminal, a measurement unit of the calculation result according to a selection operation executed on a measurement unit after measurement units of the calculation parameters are determined;  (See at least Sanjeev Mishra page 1 and 2)(See below))

    PNG
    media_image2.png
    603
    810
    media_image2.png
    Greyscale

US dollars are entered as the measurement unit of the calculation result and displayed.  

converting, by the mobile terminal, the measurement units of the at least two calculation parameters into the measurement unit of the calculation result in a unified manner to obtain converted calculation parameters; and (See at least Sanjeev Mishra page 1 and 2)(See above)) US dollars are entered as the measurement unit of the calculation result however euros, Indian rupees swiss francs Canadian dollars and new Zealand dollars are entered as measuring units and calculation parameters and a single currency US dollars are the converted calculation unit.)

obtaining, by the mobile terminal, the calculation result according to the at least two calculation parameters obtained by measurement unit conversion. (See at least Sanjeev Mishra page 1 and 2)(See above)) The number of US dollars is the result pf the addition of the other currency’s.  
Regarding claims 4, 9, and 14

Sanjeev Mishra does not specifically teach “The data processing method of claim 1, wherein displaying the selection controls of the at least two different measurement units comprises at least one of displaying, by the mobile terminal, the selection controls of the at least two different measurement units on an application interface of a calculation application; or displaying, by the mobile terminal, the selection controls of the at least two different measurement units in a floating window.  

However Flick von Zitzewitz teaches at least if Fig. 4 (shown below) the displaying of at least two different measurement units (USD (element 190) and EUR (element 192) on an application interface of a calculation application)

    PNG
    media_image1.png
    797
    495
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the “Use Google to Add, Subtract amount in Multiple Currencies at once” of Sanjeev Mishra with the system for currency exchange platform of Flick von Zitzewitz since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “for matching a currency exchange request 102 of a first user 104 with currency exchange requests 106 of one or more second users 108 who have requested a partially or fully matching currency exchange request 106.” (Flick von Zitzewitz [0032]) Therefore, Claims 4, 9, and 14 are obvious over the disclosure of Sanjeev Mishra in view of Flick von Zitzewitz.

Regarding claims 5, 10 and 15
5. The data processing method of claim 1, wherein the measurement unit comprises at least one of currency units of different currency types; weight units of different weight measurement systems; volume units of different volume measurement systems; temperature units of different temperature measurement systems; or humidity units of different humidity measurement systems.   (See at least Sanjeev Mishra page 1 and 2)(See above)) (The units are in different currency types) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693